By the Court—
A plea since the last continuance is to set forth matter which has happened preceding the suit, and after having pleaded to the action at a former term; and though there are some pleas which an Executor or Administrator may plead after the last continuance; yet we know of no instance where this plea could be admitted; for if it should be found for the defendant, that he had fully administered since the, last continuance, it ought not to bar the plaintiff of his recovery. In order to bar the plaintiff, it must be pleaded and shewn that the defendant had fully administered before the commencement of the action, or at least before any process served on him. We are therefore of opinion that judgment should be entered for the plaintiffs on the demurrer.